Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objections to claims 1, 2, 5, and 7-12, in the Office action filed December 15, 2021, are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bojan Popovic on March 9, 2022.  The application has been amended as follows:  Amended Abstract Line 2, “…and its method of manufacturing are disclosed” has been amended to read, “…and its method of manufacturing are presented.”
Allowable Subject Matter
Claims 1, 2, 5, and 7-12 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding non-stick utensils with utensil substrates and non-stick layers.  However, the prior art does not expressly disclose that the material of the nonstick layer comprises black titanium oxide.

Response to Arguments
Applicant’s arguments, see Remarks Page 8 Lines 1-27, filed February 28, 2022, with respect to the §102(a)(1) of Claim 1 anticipating Leck (6,248,435), have been fully considered and are persuasive.  The §102(a)(1) of Claim 1 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on June 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 13-23, directed to the method of manufacturing the utensil, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Re Claim 13, the prior art discloses most of the claimed invention regarding manufacturing non-stick utensils with utensil substrates and non-stick layers.  However, the prior art does not expressly disclose that the material of the nonstick layer comprises black titanium oxide.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736